UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1422



DARRIN T. GREEN,

                                              Plaintiff - Appellant,

          versus


UNUMPROVIDENT CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00791-MHL)


Submitted:   November 30, 2007             Decided:   January 8, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrin T. Green, Appellant Pro Se.     Michael E. Lacy, TROUTMAN &
SANDERS, LLP, Richmond, Virginia, Eric Wagner Schwartz, Jonathan S.
Hubbard, TROUTMAN & SANDERS, LLP, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrin T. Green sought beneficiary insurance benefits

from his deceased mother’s life insurance policy.          He appeals the

magistrate judge’s order denying his claim under the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1001 (2000).*

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm substantially on the reasoning of the

magistrate judge.      See Green v. UnumProvident Corp., No. 3:05-cv-

00791-MHL (E.D. Va. Mar. 26, 2007).         We agree with the magistrate

judge that even if Green’s mother ceased active employment due to

illness, as he alleges, she still would not have been covered by

the insurance plan at the time of her death.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




      *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                      2